PER CURIAM.
Robert Vernon Lovette appeals the district court’s order denying relief on his petition filed under 28 U.S.C. § 2254 (2000). We have reviewed the record and the district court’s opinion accepting the recommendation of the magistrate judge and conclude that Lovette has not made a substantial showing of the denial of a constitutional right.* See Lovette v. Beck, No. CA-01-1000-1 (M.D.N.C. March 25, 2002). Accordingly, we deny a certificate of appealability and dismiss the appeal. We deny Lovette’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.


 We reach this conclusion assuming, without deciding, that Lovette's petition was timely under the one-year limitations period of the AEDPA. See 28 U.S.C. § 2244.